       Case 5:21-cv-00089-RV-MJF Document 9 Filed 08/23/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

TARRUS HAKEEM KELLY,

             Plaintiff,

v.                                                     Case No. 5:21-cv-89-RV-MJF

FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

             Defendants.
                                           /

                                        ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 19, 2021 (ECF No. 8). Plaintiff was furnished a

copy of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No objections

have been filed. Having reviewed the Report and Recommendation, I have

determined that it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation (ECF No. 8) is

adopted and incorporated by reference in this order.


                                    Page 1 of 2
       Case 5:21-cv-00089-RV-MJF Document 9 Filed 08/23/21 Page 2 of 2




      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with orders of this court.1

      3.     The clerk of court shall close this case file.

      DONE AND ORDERED this 23rd day of August, 2021.


                                 /s/ Roger Vinson              /
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




1
  “Federal courts possess an inherent power to dismiss a complaint for failure to
comply with a court order.” Foudy v. Indian River Cnty. Sheriff’s Off., 845 F.3d
1117, 1126 (11th Cir. 2017) (citations omitted); N.D. Fla. Loc. R. 41.1 (authorizing
the court to dismiss an action, or any claim within it, “[i]f a party fails to comply
with an applicable rule or a court order”).
                                     Page 2 of 2
